Citation Nr: 0941386	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to August 
1995 and from August 2004 to November 2005, and on active 
duty for training from November 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2006 and August 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for IBS and granted service 
connection for PTSD and assigned an initial rating of 30 
percent.

In April 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.

Additionally, the Board observes that the Veteran has not 
worked since his last period of active duty training ended in 
March 2007 and is currently receiving Social Security 
disability benefits.  Moreover, the Veteran has testified 
that his service-connected PTSD precludes gainful employment.  
The Board interprets the clinical and lay evidence as raising 
a claim of entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.

The issue of entitlement to an initial increased rating for 
PTSD is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDING OF FACT

At the April 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for IBS.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an service connection for IBS have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2009).

In November 2007, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issue of entitlement to service connection for IBS, as 
identified in the August 2007 statement of the case.  At his 
April 2009 videoconference hearing, the Veteran stated that 
he was withdrawing his appeal as to that issue.  The 
Veteran's statement indicating his intention to withdraw the 
appeal as to that issue, once transcribed as a part of the 
record of his hearing, satisfies the requirements for 
withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for IBS, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning that issue.  The Board, therefore, 
has no jurisdiction to 

review the Veteran's claim of entitlement to service 
connection for IBS, and must dismiss that issue.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2009).  


ORDER

The appeal concerning the issue of entitlement to service 
connection for IBS is dismissed.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for an initial rating in excess of 30 percent for PTSD.

The Veteran, in written statements and in testimony before 
the Board, contends that his PTSD symptoms have worsened 
since his most recent VA psychiatric examination in June 
2007.  At that time, the VA examiner determined that the 
Veteran had chronic PTSD related to his recent combat 
stressors.  The VA examiner assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 40, indicating major 
impairment in several areas, and noted that his prognosis for 
improvement was "guarded."  However, that examiner also 
noted that the Veteran exhibited only mild to moderate 
impairment in social and occupational functioning and 
moderate depression.  Additionally, while the Veteran 
acknowledged occasional thoughts of suicide, he denied any 
active suicidal intent.  Moreover, he did not report, nor did 
the mental status examination reveal, any homicidal 
ideations, memory problems or other cognitive deficiencies, 
poor hygiene, or impaired ability to manage daily living 
activities or make reasonable life decisions.

At his April 2009 Board hearing, the Veteran presented with a 
tearful affect and indicated that his social withdrawal, 
depression, sleeping problems, and nightmares had all 
worsened since the June 2007 VA examination and that he 
regularly experienced other PTSD symptoms, such as homicidal 
ideations, panic attacks, memory loss, and difficulties with 
personal hygiene, which were not reported at that earlier 
examination.  He also stated that, since his last 
examination, he had been hospitalized for PTSD on "two or 
three occasions" and sought regular outpatient mental health 
counseling.  Moreover, while the Veteran acknowledged missing 
several of his scheduled PTSD counseling sessions because of 
transportation problems resulting from a DUI citation and the 
subsequent loss of his license, he stated that he was still 
receiving treatment and medication.  Additionally, the 
Veteran indicated that he had been unable to work since 
leaving the military and that he currently received Social 
Security disability benefits due to his psychiatric problems.  
He further indicated that he was recently divorced from his 
second wife and living with his mother, upon whom he depended 
for assistance with daily living activities.

The clinical evidence of record since the June 2007 VA 
examination includes VA medical records dated from June 2007 
to June 2008.  Those records reflect ongoing outpatient 
treatment at a VA medical facility for PTSD, depression, and 
substance abuse, which the Veteran described as a mechanism 
to cope with the pain caused by his psychiatric and physical 
disabilities.  His GAF scores during that period range from a 
low of 38 in December 2007 to a high of 53 in February 2008.  
Additionally, the Veteran's VA medical records reveal that he 
was hospitalized and treated for acute suicidal ideation in 
October and November 2007 and for alcohol detoxification in 
December 2007.  Significantly, the Veteran testified at his 
April 2009 Board hearing that earlier in that year he was 
again hospitalized and treated for psychiatric problems after 
calling the VA suicide hotline and that he has continued to 
receive outpatient treatment on an intermittent basis.  
However, no VA hospitalization or outpatient records dated 
since June 2008 have yet been associated with his claims 
folder.  Because it therefore appears there may be 
outstanding VA medical records that may contain information 
pertinent to the Veteran's claims, those records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Social Security Administration (SSA) records also appear to 
be outstanding.  The Veteran testified at his April 2009 
Board hearing that he was currently receiving Social Security 
disability benefits due to PTSD.  Additionally, at that 
hearing, he submitted a December 2008 notice from SSA showing 
that he was found to be disabled effective March 21, 2007, 
and was currently receiving $738.90 per month.  However, no 
other SSA records have yet been associated with his claims 
folder.  Because the SSA decision awarding disability 
benefits and the medical records upon which that award was 
predicated are relevant to the Veteran's claim, efforts to 
obtain those records should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, while the Veteran's last VA examination is not overly 
stale, he has submitted lay and clinical evidence indicating 
that his PTSD has worsened since the date of the latest 
examination.  Additionally, he has put VA on notice of other 
VA and SSA medical records that may reveal a significant 
change in his condition.  The Board is uncertain as to the 
current severity of the Veteran's PTSD and how his symptoms 
have progressed since the effective date of service 
connection.  Accordingly, the Board finds that after 
obtaining all outstanding VA and SSA records, the Veteran 
should be afforded a new VA psychiatric examining to assess 
the current severity of his service-connected PTSD and 
discuss his symptoms in the context of his clinical and lay 
history.  38 C.F.R. § 4.1 (2009) (to ensure a thorough 
examination and evaluation, the Veteran's service-connected 
disability must be viewed in relation to its history).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Mountain Home, 
Tennessee, dated from July 2008 to the 
present. 

2.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

3.  After obtaining the above records, 
schedule the Veteran for a psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review and the report 
should note that review.  The examiner 
should provide a rationale for any opinion 
expressed and reconcile that opinion with 
all other pertinent evidence of record, 
including the Veteran's previous VA 
examination conducted in June 2007 and the 
VA medical records reflecting subsequent 
inpatient and outpatient treatment for 
PTSD and related psychiatric problems, the 
records showing that the Veteran is 
currently in receipt of Social Security 
disability benefits, and the Veteran's own 
statements regarding the worsening of his 
condition.  All signs and symptoms of the 
Veteran's service-connected PTSD should be 
reported in detail.  The examiner should 
also describe the impact of the Veteran's 
PTSD on his occupational and social 
functioning.  Finally, the examiner should 
opine as to whether the Veteran's service-
connected PTSD, without consideration of 
any other non-service-connected 
disability, renders him unable to secure 
or follow a substantially gainful 
occupation.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


